     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 1 of 18



 1   Timothy J. Eckstein, 018321
     Joshua D. Bendor, 031908
 2   OSBORN MALEDON, P.A.
     2929 N. Central Ave., Suite 2100
 3   Phoenix, Arizona 85012-2793
     (602) 640-9000
 4   teckstein@omlaw.com
     jbendor@omlaw.com
 5
     Katherine Chamblee-Ryan (pro hac vice)
 6   Ryan Downer (pro hac vice)
     Bina Ahmad (pro hac vice)
 7   Sumayya Saleh (pro hac vice)
     CIVIL RIGHTS CORPS
 8   910 17th Street NW, Second Floor
     Washington, D.C. 20002
 9   (202) 656-5189
     katie@civilrightscorps.org
10   ryan@civilrightscorps.org
     sumayya@civilrightscorps.org
11

12
     Stanley Young (pro hac vice)
     Sarah Mac Dougall (pro hac vice)
13   Virginia Williamson (pro hac vice)
     Nicholas Baer (pro hac vice)
14   COVINGTON & BURLING LLP
     5 Palo Alto Sq.
15   (650) 632-4704
     syoung@cov.com
16   smacdougall@cov.com
     vwilliamson@cov.com
17   nbaer@cov.com

18   Attorneys for Plaintiffs

19
                        IN THE UNITED STATES DISTRICT COURT
20
                                FOR THE DISTRICT OF ARIZONA
21
     Deshawn Briggs, et al.,
22                                                   No. CV-18-2684-PHX-EJM
                          Plaintiffs,
23   v.                                           PLAINTIFFS’ MEMORANDUM IN
                                                  OPPOSITION TO DEFENDANT’S
24   Allister Adel, in her official capacity as   MOTION TO STAY DISCOVERY
     County Attorney of Maricopa County, et
25   al.,
26                        Defendants.
27

28
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 2 of 18



 1          Plaintiffs oppose Defendant Treatment Assessment Screening Center’s
 2   (“TASC”) motion seeking to halt discovery on the basis of its recently filed motion for
 3   summary judgment. Motions to stay during the pendency of an undecided, “potentially
 4   dispositive” motion are disfavored in this district, and they carry a “heavy burden,”
 5   requiring the party to “make a strong showing” justifying a stay—a showing that TASC
 6   has not made.
 7          TASC’s request for an immediate stay should be denied because it is predicated
 8   on the filing of a motion for summary judgment that is premature, factually misleading,
 9   and wrong on the merits. TASC’s central thesis is that no Named Plaintiff “has ever
10   had[] a claim against TASC” because they could afford to pay TASC’s fees. See Def.
11   Mot. to Stay (Doc. 252) at 1, 2. Not only does TASC’s motion for summary judgment
12   raise contested issues of material fact about whether Named Plaintiffs, given their
13   financial circumstances, had the ability to pay TASC’s program fees before they were
14   extended solely for non-payment, but it also reflects a profound misunderstanding of the
15   law applicable to Plaintiffs’ claims. The core holding of Bearden v. Georgia and its
16   progeny is that the body administering fees, like TASC, “must inquire into the reasons
17   for the failure to pay.” 461 U.S. 660, 672 (1983) (emphasis added). Accordingly, TASC
18   could not extend or terminate any Named Plaintiff for non-payment, unless it first (i)
19   assessed ability to pay, and (ii) determined that failure to pay was willful. A “peek” at
20   the merits of TASC’s summary judgment motion confirms that TASC completely
21   ignores this basis for Bearden liability and cannot be “dispositive” of the entire action.
22   Moreover, a stay is inappropriate because currently pending discovery is relevant to
23   Plaintiffs’ response.
24          TASC’s desire to be shielded from the ordinary time and expense of litigation,
25   while a meritless motion is pending, does not establish good cause for a stay. That is
26   especially true because part of the supposed burden that TASC points to is hypothetical
27   discovery requests that Plaintiffs have not even made. On the other hand, a stay would
28
                                                  2
         Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 3 of 18



 1   unfairly prejudice Plaintiffs by delaying the adjudication of their claims and the
 2   resolution of this case. A blanket prohibition on discovery less than six weeks before the
 3   close of pre-certification fact discovery makes no practical sense.
 4            For these reasons and the reasons that follow, TASC’s motion to stay discovery
 5   pending resolution of its motion for summary judgment should be denied.
 6                                 RELEVANT BACKGROUND
 7            On August 23, 2018, Plaintiffs filed this case on behalf of themselves and a
 8   putative class, alleging that certain practices by Defendant TASC and the Maricopa
 9   County Attorney’s Office (“MCAO”) violated their constitutional rights under the
10   Fourth and Fourteenth Amendments. See Compl., Doc. 1.1 After the Court denied
11   TASC’s motion to dismiss, see Doc. 89, this Court ordered the parties to conduct fact
12   discovery for class certification purposes, the deadline for which is currently May 14,
13   2021. See Doc. 205.
14            In spite of this deadline, TASC filed a motion for summary judgment on March
15   10, 2021 that TASC falsely labels as “dispositive” of the entire case. See Def. Mot. for
16   Summary Judgment (Doc. 246), at 12 n.23 (hereinafter “Def. MSJ”).
17            On March 23, 2021, TASC filed a motion to stay discovery pending resolution of
18   the motion for summary judgment. Def. Mot. to Stay, at 1, 6. TASC waited until one
19   week before the start of a string of three depositions of former TASC case managers to
20   raise with Plaintiffs its intent to seek this blanket order staying discovery. After hearing
21   from the parties on the three depositions specifically, the Court ordered the depositions
22   to go forward as planned. Mar. 25, 2021 Hr’g Tr. 15:1-8.2
23            Meanwhile, Plaintiffs have sought—and continue to seek—discovery that is
24   commensurate with the present phase of discovery. After lengthy negotiations that
25

26
     1
      The operative complaint was filed on September 29, 2019. See Sec. Am. Compl. (Doc. 110).
27   2
      Accordingly, the depositions of Viviana Garcia, Leticia Nugent, and Henry Rojo took place
     on March 27, 2021, March 29-30, 2021, and April 3, 2021, respectively.
28
                                                   3
         Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 4 of 18



 1   lasted more than a year, TASC finally began producing responsive emails from one
 2   TASC program director (Cheyenne Watson) on February 16, 2021. Yet TASC refuses
 3   to perform a terms-based search for other key employees and refuses altogether to
 4   search and produce emails from any non-management level employee. Plaintiffs’
 5   recently filed motion to compel targets this information. See Sec. Mot. to Compel (Doc.
 6   256), at 4-5. Plaintiffs have also served pending requests for production of documents
 7   and interrogatories seeking information about TASC’s policies and practices for
 8   assessing eligibility for fee reductions, among other information. See Pls. Fourth Set of
 9   Req. for Prod; Pls. Sec. Set of Interrogs. Plaintiffs’ counsel have initiated conversations
10   with TASC’s counsel regarding the scheduling of additional depositions.3 These
11   outstanding discovery requests seek information relevant to how TASC’s policies
12   regarding program fees actually worked in practice, including whether and to what
13   extent TASC assessed Plaintiffs’ inability to pay before extending them in the program
14   for their failure to do so.
15            In the midst of Plaintiffs’ efforts to collect this relevant information, and with the
16   class-based fact discovery deadline looming, TASC’s filing of a motion to stay
17   discovery based on a premature and meritless motion for summary judgment is a delay
18   tactic designed to frustrate resolution of Plaintiffs’ claims.
19

20

21
     3
22     In particular, Plaintiffs recently asked to schedule the depositions of three former TASC
     employees Yolanda Brooks, Abigail Pacheco, and Cheyenne Watson, who held roles involving
23   supervision of case managers. Plaintiffs were unable to proceed with these depositions earlier
     in the discovery period due to TASC’s unreasonable delays in producing documents related to
24
     its key former employees and case managers. These three depositions have taken on new
25   significance in this case because Plaintiffs discovered during the recent deposition of Leticia
     Nugent that TASC supervisors, including at a minimum Cheyenne Watson, instructed case
26   managers—as recently as 2020—to “shred” incomplete applications for financial assistance
     submitted by TASC participants. In addition to providing Plaintiffs with relevant information
27   about TASC’s fee waiver policies and practices, these depositions will allow Plaintiffs to
     investigate TASC’s potential destruction of documents that it was obligated to preserve.
28
                                                    4
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 5 of 18



 1                                     LEGAL STANDARD
 2          A party seeking a blanket stay of discovery “carries the heavy burden of making
 3   a strong showing why discovery should be denied.” See DRK Photo v. McGraw-Hill
 4   Companies, Inc., No. CV 12-8093-PCT-PGR, 2012 WL 5936681, at *1 (D. Az. Nov.
 5   27, 2012) (internal marks and citation omitted). Indeed, courts in this circuit, including
 6   in this district, disfavor such stays. Id. at *1 (“A pending dispositive motion is not
 7   generally a situation that in and of itself would warrant a stay” (internal marks and
 8   citation omitted)); Mlejnecky v. Olympus Imaging Am., Inc., No. 2:10-cv-02630-JAM-
 9   KJN, 2011 WL 489743, at *6 (E.D. Cal. Feb. 7, 2011). The Federal Rules of Civil
10   Procedure also do not provide for an automatic pause on discovery solely because a
11   potentially dispositive motion is pending. Id. A stay of discovery is justified only upon a
12   showing of “good cause,” see Fed. R. Civ. P. 26(c)(1), where the moving party must
13   show a particularized need for the stay; broad, generalized allegations of harm are not
14   enough. DRK Photo, 2012 WL 5936681, at *1.
15          Courts in this circuit deny stay requests if the moving party cannot establish that
16   (1) “the pending motion [is] potentially dispositive of the entire case, or at least
17   dispositive on the issue at which discovery is directed”; and (2) “the motion can be
18   decided without additional discovery.” Id.; accord Pac. Lumber Co. v. Nat’l Union Fire
19   Ins. Co., 220 F.R.D. 349, 351–52 (N.D. Cal. 2003). Applying the two-part test warrants
20   a “preliminary peek” at the merits of the pending motion, and a showing by the moving
21   party, “that there is at least an ‘immediate and clear possibility of success’ on [that]
22   motion.” DRK Photo, 2012 WL 5936681, at *2 (emphasis added). Discovery proceeds
23   if one or both prongs is not satisfied. See, e.g., id.; Mlejnecky, 2011 WL 489743, at *9
24   (denying defendant’s motion for a protective order where defendant failed the first
25   prong of the test). But even satisfying this two-part test does not relieve the moving
26   party of its heavy burden to show good cause justifying a stay. See DRK Photo, 2012
27   WL 5936681, at *1 (noting “a stay may issue” if both prongs are satisfied (emphasis
28
                                                   5
         Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 6 of 18



 1   added)). Courts in the Ninth Circuit consider factors such as the “harm or prejudice that
 2   will result from the discovery.” Rivera v. NIBCO, Inc., 364 F.3d 1057, 1063 (9th Cir.
 3   2004); Smith v. Levine-Leichtman Cap. Partners, Inc., No. C 10-00010 JSW, 2011 WL
 4   13153189, at *2-3 (N.D. Cal. Feb. 11, 2011) (finding both prongs satisfied but denying
 5   stay motion because moving party failed to demonstrate good cause). TASC cannot
 6   make any of these essential showings.4
 7                                          ARGUMENT
 8       I.   TASC’s Pending Motion for Summary Judgment Would Not Dispose of
              Plaintiffs’ Action.
 9

10            TASC’s motion to stay discovery should be denied because TASC has not
11   demonstrated “an immediate and clear possibility” that its pending motion for summary
12   judgment would prevail. To the contrary, the necessary “peek” at the merits shows
13   TASC’s summary judgment motion has significant factual and legal failings and is not
14   “potentially dispositive” of all of Plaintiffs’ claims.
15            First, even accepting TASC’s (incorrect) view of the applicable law, TASC’s
16   factual arguments about whether Named Plaintiffs’ could afford to pay lack merit. For
17   Plaintiffs Briggs and Soria, TASC selectively identifies expenses in their bank
18   statements that, if totaled, could cover the financial obligations owed to TASC. See
19   Mot. to Stay, at 2. For Plaintiff Mark Pascale, TASC asserts that Pascale had equity in
20   his home and appears to suggest that he could have satisfied his debt to TASC by selling
21   his home. Id. This Court should reject such arguments.
22            That the Named Plaintiffs qualified for public assistance—all three received
23   nutrition assistance, and Plaintiff Soria was also on AHCCCS—is evidence of their low-
24   income status and indicia of their inability to afford TASC’s fees. See, e.g., Cain v. City
25
     4
26     TASC’s offhanded request in a footnote for a modification of the scheduling order under Rule
     16(b)(4), see Def. Mot. Stay, at 4 n.4, is unsupported by good cause for the same reasons. See
27   Fed. R. Civ. P. 16(b)(4) (“A schedule may be modified only for good cause and with the
     judge’s consent”).
28
                                                   6
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 7 of 18



 1   of New Orleans, 281 F. Supp. 3d 624, 651 (E.D. La. 2017) (conducting Bearden
 2   analysis and noting that people who qualify for the services of a public defender are
 3   presumptively indigent and therefore presumptively unable to afford court costs).
 4   Indeed, MCAO itself seemed to acknowledge that receipt of public assistance was
 5   relevant to ability to pay, when it agreed to waive Plaintiff Soria’s fee after
 6   “independently verif[ying] that Soria is AHCCCS insured, which means that there is
 7   objective information showing that she is at or below 133% of the FPLs.” See Def.
 8   Statement of Facts, Ex. 20 (emphasis added); Def. MSJ, at 4.
 9          Furthermore, TASC’s arguments reveal a deep lack of understanding of the
10   challenges faced by those who live in poverty. That Plaintiffs may have had some
11   money in their bank accounts at a single point in time does not establish that they were
12   not poor or, more to the point, that they could reasonably divert more than $1000 of
13   their limited funds to TASC within a 90-day period. Under Bearden, inability to pay
14   does not require one to give up life’s basic necessities, just as courts do not require one
15   to be penniless to show inability to pay in other contexts. See Williams v. Wells Fargo
16   Bank, No. 18-CV-02831-MEJ, 2018 WL 4378836, at *1 (N.D. Cal. June 4, 2018)
17   (plaintiffs need not pay “their ‘last dollar’ or ‘make themselves and their dependents
18   wholly destitute’” to proceed in forma pauperis) (quoting Adkins v. E.I. DuPont de
19   Nemours & Co., 335 U.S. 331, 339 (1948)). If TASC’s crabbed view of Plaintiffs’
20   ability to pay is countenanced, virtually no one would ever be able to prevail under
21   Bearden. There would always be some purchase, meal, or belonging that could be
22   tabulated, years later, to argue that the plaintiff could have afforded the fee in question
23   only if he or she had foregone those specific expenses.
24          TASC’s arguments are also factually misleading. TASC fails to mention, for
25   example, that Plaintiff Briggs’s trip was a familial obligation that had been planned for
26   a while and that he incurred some of the expenses TASC identifies before he began the
27   diversion program. It also ignores that Plaintiff Soria had been unemployed for months
28
                                                   7
         Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 8 of 18



 1   due to her disability and reasonably believed that she would be without a stable source
 2   of income for the foreseeable future.
 3            At the least, TASC’s summary judgment motion raises material, triable issues of
 4   fact about Plaintiffs’ ability to pay TASC’s fees given their financial circumstances,
 5   making the pending motion an inappropriate basis for staying discovery. See DRK
 6   Photo, 2012 WL 5936681, at *3 (denying stay where, after having peeked at the merits
 7   of defendant’s motion for partial summary judgment, “facts susceptible to opposing
 8   inferences” existed and thus defendants did not show “a clear and immediate possibility
 9   of success” on its argument (internal quotation marks omitted)); Anderson v. SeaWorld
10   Parks and Entertainment, Inc., No. 15-cv-02172-JSW, 2017 WL 6448206, at *2-3
11   (N.D. Cal. 2017) (denying stay pending resolution of summary judgment motion
12   because “preliminary peek” showed there may be material facts in dispute).
13            Second, TASC’s summary judgment motion is not dispositive because it hinges
14   on a misconstruction of the legal framework set out in Bearden v. Georgia, 461 U.S.
15   660 (1983). TASC attempts to shoehorn Plaintiffs’ claims into a binary question that
16   TASC falsely characterizes as “simple[]”: whether Plaintiffs had the ability to pay
17   TASC’s fees. Def. MSJ, at 12 n.23; see also Def. Mot. to Stay, at 2 (noting TASC has
18   moved for summary judgment because no Plaintiff can “establish that they were unable
19   to afford the fees”). However, TASC’s argument falls prey to the type of “easy slogan[]
20   or pigeonhole analysis” that Bearden rejected. 461 U.S. at 666; see also id. at n.8. As
21   Bearden and related cases have established, and as this Court recognized in denying
22   TASC’s motion to dismiss,5 the relevant inquiry is not merely whether Plaintiffs were
23   able to pay or not, but also whether TASC itself properly inquired into Plaintiffs’
24

25   5
       This Court highlighted that Bearden claims raise both due process and equal protection
26   concerns and acknowledged the main holding from Bearden that a sentencing court (in this
     case, Defendant TASC) violates the constitution for “automatically” imposing a consequence
27   for non-payment “without first determining” that the individual “had not made sufficient bona
     fide efforts to pay[.]” Doc. 89, at 17-18 (citing to Bearden, 461 U.S. at 662).
28
                                                   8
         Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 9 of 18



 1   inability to pay and determined that any failure to pay was willful before imposing a
 2   consequence for non-payment. Bearden held that, “that in revocation proceedings for
 3   failure to pay a fine or restitution, a sentencing court must inquire into the reasons for
 4   the failure to pay.” Id. at 672; see also, e.g., Alkire v. Irving, 330 F.3d 802, 816 (6th Cir.
 5   2003) (applying Bearden and holding that “‘fundamental fairness’ requires that a court
 6   inquire into an individual’s reasons for failing to pay a fine or courts costs” (quoting
 7   Bearden, 461 U.S. at 672)). TASC’s blinkered focus on Plaintiffs’ ability to pay
 8   completely ignores that TASC was constitutionally required to assess Plaintiffs’
 9   financial circumstances and determine that non-payment was willful. TASC’s failure to
10   do so injured Plaintiffs and alone creates liability under Bearden. TASC does not argue
11   in its summary judgment motion that it satisfied its constitutional obligations to
12   Plaintiffs in this respect. A stay of discovery is therefore inappropriate because TASC’s
13   summary judgment motion misapprehends the constitutional rights at issue in this case.
14            Third, TASC’s contention that its pending motion for summary judgment will
15   dispose of Plaintiffs’ Fourth Amendment claims is unsound. In denying TASC’s motion
16   to dismiss, the Court found that continued drug testing of “pay-only participants” who
17   remain in the program for more than 90 days could violate the Fourth Amendment to
18   the extent there was not a sufficient government interest in the warrantless search. See
19   Doc. 89, at 24-25. The Court instructed that discovery was needed to determine
20   “whether the government’s interest does outweigh the Plaintiffs’ privacy interests,
21   whether the special needs exception applies, and whether Plaintiffs’ consent . . . made
22   the searches permissible.” Id. at 26.6 Nowhere does the Court’s Order say that the
23   Plaintiffs’ Fourth Amendment claims turn on ability to pay. Thus, TASC fails to
24   demonstrate how its summary judgment motion is “potentially dispositive of the entire
25   case,” as TASC asserts. Def. Mot. to Stay, at 6.
26

27   6
      Plaintiffs submit that these issues are the proper subjects of merits discovery, not class
     discovery, further underscoring the untimeliness of TASC’s summary judgment motion.
28
                                                     9
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 10 of 18



 1          In view of the foregoing, this Court should deny TASC’s stay motion because
 2   TASC fails to meet its burden of showing an “immediate and clear possibility” that its
 3   motion for summary judgment will dispose of Plaintiffs’ claims. See DRK Photo, 2012
 4   WL 5936681, at *2-3. TASC asserts in conclusory fashion that there is a “reasonable
 5   potential that the motion will be granted,” Def. Mot. to Stay, at 6. But TASC’s
 6   misplaced confidence in its own arguments is an insufficient reason to stay discovery.
 7   See Zervas v. USAA Gen. Indem. Co., No. 2:18-CV-00051-JAD-EJY, 2020 WL
 8   2840146, at *5 (D. Nev. June 1, 2020) (noting that “[m]otions for summary judgment
 9   are frequently part of federal practice” and that a stay “based on Defendant’s confidence
10   that it will prevail” applies “an overly lenient standard . . . likely to result in unnecessary
11   discovery delay” (internal marks and citation omitted)).
12   II.    TASC’s Motion for Summary Judgment Cannot Be Decided Without
            Additional Discovery.
13

14          Application of the second factor—whether the supposedly “dispositive” pending
15   motion can be decided absent further discovery—also compels denial of TASC’s
16   motion for a stay. Courts have recognized that denying a protective order is
17   “particularly appropriate if a stay of discovery could preclude either party from fully
18   preparing for the pending dispositive motion.” See Pac. Lumber, 220 F.R.D. at 352.
19          Here, a stay of discovery would halt Plaintiffs’ ongoing and upcoming discovery
20   efforts, that Plaintiffs would need, in part, to rebut TASC’s argument that Named
21   Plaintiffs have no Bearden claims. See Def. Mot. to Stay, at 2. Though TASC contends
22   that no further discovery is needed to resolve the motion for summary judgment “since
23   no Plaintiff needs discovery to assess their own finances,” Def. Mot. to Stay, at 6, as
24   explained above, TASC’s motion rests on a superficial view of what inability to pay
25   means and ignores Bearden’s core holding that requires TASC to inquire into financial
26   status before extending Plaintiffs in the program solely for inability to pay. See supra 6-
27   8.
28
                                                   10
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 11 of 18



 1          For example, many of Plaintiffs’ current requests seek information from TASC
 2   and its former employees that bear on how TASC’s fee waiver policies worked in
 3   practice. This information goes directly to the practices and policies that Named
 4   Plaintiffs were subject to while they were in the program, including whether and, to
 5   what extent, TASC assessed their inability to pay. Specifically, Plaintiffs’ recent motion
 6   to compel seeks emails from a targeted set of employees relating to, among other things,
 7   TASC’s practices for assessing eligibility for fee waivers. See Pls. Sec. Mot. to Compel,
 8   at 7. Plaintiffs also have outstanding requests for production and interrogatories seeking
 9   information about TASC’s practices with respect to reviewing fee reduction or waiver
10   applications and guidance provided to TASC employees relating to same. See Pls.
11   Fourth Set of Req. for Prod.; Pls. Sec. Set of Interrogs.
12          In addition, whether Named Plaintiffs were or were not able to pay TASC’s fees
13   within 90 days, given that they lived in poverty, is a complex factual question that calls
14   for expert testimony and cannot be answered in a vacuum by taking a snapshot of
15   Plaintiffs’ bank statements at a moment in time. Accordingly, the evidence sought from
16   TASC itself will be relevant to respond to TASC’s motion for summary judgment, just
17   as expert testimony will be relevant to whether Plaintiffs had the ability to pay. Denying
18   TASC’s stay request is “particularly appropriate” for this reason. Pac. Lumber, 220
19   F.R.D. at 352.
20          The two cases on which TASC relies are easily distinguishable, and provide no
21   support for a stay in this action. In both, the court granted a stay in the absence of any
22   showing by the plaintiffs for the need for further discovery to oppose the pending
23   motion. In Khalafala v. Kane, No. 09-cv-1148-ROS-JRI, 2010 WL 3516746, at *2 (D.
24   Ariz. Sept. 1, 2010), the court granted a stay because plaintiff articulated no reasons for
25   why: 1) the pending summary judgment motion would not be granted, or that 2)
26   “specific discovery was necessary to address the dispositive motion.” Id. at *2. The
27   court even noted that if plaintiff had made the latter showing, the court may have
28
                                                  11
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 12 of 18



 1   “err[ed] on the side of pressing the matter forward.” Id. And, in Stavrianoudakis v. U.S.
 2   Dept. of Fish & Wildlife, No. 1:18-cv-01505-LJO-BAM, 2019 WL 9667685 (E.D. Cal.
 3   Dec. 20, 2019), the court found good cause for the requested stay where, unlike here,
 4   the pending motion was already “fully briefed” and where the plaintiffs made no
 5   argument that discovery was needed to resolve them. Id. at *3. Unlike the parties
 6   opposing a stay in both cases, Plaintiffs are in the process of taking discovery that is
 7   needed to respond to TASC’s summary judgment motion. TASC’s stay motion fails on
 8   this basis.
 9   III.   The Burden of Additional Discovery Is Insufficient to Establish Good Cause
            for a Stay.
10

11          The supposed burdens that TASC cites in support of a stay of discovery are
12   insufficient to demonstrate a “strong showing” of good cause. The three case manager
13   depositions, which TASC cited as the triggering reasons for its requested emergency
14   conference with the Court, have already taken place.7 The other remaining “burdens”
15   that TASC asserts ring hollow for several reasons.
16          First, TASC asserts undue burden with respect to hypothetical discovery requests
17   that Plaintiffs have not yet propounded. TASC speculates that it will be onerous to
18   produce unredacted MDPP files, something Plaintiffs have not yet requested, let alone
19   began negotiating. To the extent that TASC speculates about other future discovery
20   requests, it can raise any concerns regarding the burdensomeness of a specific request
21   with Plaintiffs’ counsel and—as necessary—with the Court. A blanket stay of discovery
22   is not the answer to address such hypothetical concerns.
23          Second, the other discovery expenses that TASC points to are ordinary activities
24   incidental to litigation. TASC points to the time and expense associated with reviewing
25

26
     7
       Recognizing that “litigation is, by its nature, expensive, and the depositions are always going
27   to be a bit inconvenient for third parties,” the Court ordered the three depositions to “go
     forward as scheduled[.]” See Mar. 25, 2021 Hr’g Tr. 14:23-25.
28
                                                    12
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 13 of 18



 1   and producing emails from certain TASC employees. TASC says the emails will need to
 2   be reviewed for HIPAA and/or PHSA concerns and would require use of an outside
 3   vendor “since TASC has ceased operations and has no search capabilities.”8 TASC has
 4   not demonstrated how it would incur any atypical burdens in producing this relevant
 5   information. See DRK Photo, 2012 WL 5936681, at *3 (“some inconvenience and
 6   expense is not sufficient to establish good cause for a stay”); Smith, 2011 WL
 7   13153189, at *2 (“The expense of discovery alone does not amount to good cause to
 8   stay discovery based on Defendants’ argument that they are likely to succeed on the
 9   pending motions and could therefore avoid unnecessary expenses.”); S.F. Tech. v.
10   Kraco Enterprises LLC, No. 5:11-cv-00355 EJD, 2011 WL 2193397, at *4 (N.D. Cal.
11   June 6, 2011) (finding “broad allegations of inconvenience” insufficient to show good
12   cause and denying motion for protective order).
13   IV.    A Complete Stay of Discovery Would Unduly Prejudice Plaintiffs.

14          A complete stay of discovery will unnecessarily delay resolution of Plaintiffs’
15   claims, resulting in unfair prejudice. In evaluating whether there is good cause for a stay
16   of discovery, some courts in this circuit consider the stage of the litigation, including
17   whether discovery has begun and the time invested into the case. See, e.g., Ciuffitelli v.
18   Deloitte & Touche LLP, No. 3:16-CV-0580-AC, 2016 WL 6963039, at *8 (D. Or. Nov.
19   28, 2016) (finding that the “early stage” of the litigation, where motion to dismiss had
20   not yet been decided and “discovery on class certification issues” had not occurred,
21   weighed in favor of a stay because delay would “not add appreciably to the life span of
22   this case”).
23

24
     8
25     The Court should not credit TASC’s repeated argument that its closing of operations
     somehow contributes to burden. As discussed in Plaintiffs’ motion to compel, TASC has
26   resisted Plaintiffs’ efforts to discover information about TASC’s financial resources and
     acquisition by another company, Averhealth. See Pls. Sec. Mot. to Compel, at 15-16. TASC
27   should not be allowed to evade discovery in this case by claiming it is resource-constrained
     while rebuffing Plaintiffs’ efforts to verify that claim.
28
                                                   13
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 14 of 18



 1          Here, further delay at this stage—while the parties are in the middle of discovery,
 2   and a mere six weeks away from the close of fact discovery—weighs against a stay.
 3   Plaintiffs filed their complaint in 2018; the Court denied TASC’s motion to dismiss in
 4   2019; and, after having served multiple rounds of discovery requests and filing two
 5   motions to compel, Plaintiffs are in the process of concluding fact discovery for class
 6   certification. TASC’s assertions that there is “no urgency in getting the class
 7   certification issues resolved,” see Def. Mot. to Stay, at 7; Mar. 25, 2021 Hr’g Tr. 7:20-
 8   21, belies TASC’s own contributions to the delays.9 It also ignores Plaintiffs’ significant
 9   interest in vindicating their constitutional rights. Given that Plaintiffs’ claims date back
10   several years at this point and TASC says it is closing down, allowing the pre-class
11   certification discovery to proceed in its normal course is important to avoid any loss of
12   documentary evidence,10 unavailability of third-party witnesses, and memories fading
13   due to passage of time.
14          TASC’s additional claim that Plaintiffs will somehow benefit from a stay of
15   discovery is illusory. TASC says that Plaintiffs’ discovery efforts will “drain[] the pool
16   of funds from which Plaintiffs (and the putative class) may ultimately recover.” Def.
17   Mot. to Stay, at 7. But, Plaintiffs and the putative class will recover nothing if discovery
18   is delayed indefinitely and TASC’s motion for summary judgment is granted. Courts
19   have rejected analogous reasoning as a basis for good cause. Cf. Smith, 2011 WL
20   13153189, at *2 (rejecting defendants’ argument that the “expense of discovery,” if
21   discovery is not stayed, will “reduc[] the amount of available [payments]” to class
22   members in a related action).
23
     9
       At every turn, TASC has orchestrated maximum delay, either refusing to produce relevant
24
     evidence altogether or evading Plaintiffs’ discovery requests through partial, incomplete
25   productions. See Pls. Sec. Mot. to Compel, at 2 (noting TASC’s refusal to search and produce
     relevant emails except for a single managerial employee).
     10
26      Plaintiffs’ concerns about documentary evidence are especially pronounced in light of recent
     deposition testimony from case manager Leticia Nugent indicating that TASC has already
27   “shredded” and failed to preserve relevant documents during the pendency of this litigation. See
     supra 4 n.3.
28
                                                   14
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 15 of 18



 1          Finally, judicial economy counsels against a stay. Contrary to TASC’s contention
 2   that the “goals of Rule 1” favor a stay, shutting down discovery is directly at odds with
 3   the principles of “just, speedy, and inexpensive” resolution of claims, as prescribed by
 4   Fed. R. Civ. P. 1. See Qwest Comms. Corp. v. Herakles, LLC, No. 2:07-cv-00393-MCE-
 5   KJM, 2007 WL 2288299, at *2 (E.D. Cal. Aug. 8, 2007) (noting that motions to stay
 6   discovery are generally “disfavored because discovery stays may interfere with judicial
 7   efficiency and cause unnecessary litigation in the future”). Granting the requested stay
 8   based on TASC’s premature and meritless motion for summary judgment would delay
 9   this case for months, only to have the parties resume the class certification discovery
10   they are now completing. This needless delay would work to the detriment of the parties
11   and the Court.
12                                       CONCLUSION
13          For the reasons discussed above, TASC’s motion to stay discovery pending
14   resolution of the motion for summary judgment must be denied.
15          DATED this 6th day of April, 2021.
16

17                                             Respectfully submitted,
18                                             /s/ Nicholas Baer
19                                             Timothy J. Eckstein
                                               Joshua D. Bendor
20                                             OSBORN MALEDON, P.A.
                                               2929 N. Central Ave., Suite 2100
21                                             Phoenix, Arizona 85012-2793
22                                             Katherine Chamblee-Ryan (pro hac vice)
                                               Ryan Downer (pro hac vice)
23                                             Bina Ahmad (pro hac vice)
                                               Sumayya Saleh (pro hac vice)
24                                             CIVIL RIGHTS CORPS
                                               910 17th Street NW, Second Floor
25                                             Washington, D.C. 20002
26                                             COVINGTON & BURLING LLP
                                               Stanley Young (pro hac vice)
27                                             5 Palo Alto Sq.
                                               Palo Alto, CA 94306
28
                                                 15
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 16 of 18



 1                                     Sarah Mac Dougall (pro hac vice)
                                       620 8th Avenue
 2                                     New York, New York, 10018
                                       Virginia Williamson (pro hac vice)
 3                                     Nicholas Baer (pro hac vice)
                                       850 10th St. NW
 4                                     Washington, D.C. 20001
 5                                     Attorneys for Plaintiffs
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         16
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 17 of 18



 1                              CERTIFICATE OF SERVICE
 2
            I hereby certify that on April 6, 2021, I caused the foregoing document to be
 3   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 4

 5   Honorable Eric J. Markovich
     United States District Court
 6   Evo A. DeConcini U.S. Courthouse
     405 West Congress Street, Suite 3160
 7
     Tucson, Arizona 85701
 8
     Robert Arthur Henry
 9   Jennifer Hadley Catero
10   Kelly Ann Kszywienski
     Amanda Z. Weaver
11   Snell & Wilmer LLP - Phoenix, AZ
     1 Arizona Center
12
     400 East Van Buren
13   Phoenix, Arizona 85004-2202
     bhenry@swlaw.com
14   jcatero@swlaw.com
15   kkszywienski@swlaw.com
     aweaver@swlaw.com
16   Phxecf@swlaw.com
17
     Attorneys for Defendant Treatment
18   Assessment Screening Center, Inc.

19   Ann Thompson Uglietta
20   Joseph Branco
     Deputy County Attorneys
21   Maricopa County Attorney’s Office
     CIVIL SERVICES DIVISION
22   Security Center Building
23   222 North Central Avenue, Suite 1100
     Phoenix, Arizona 85004
24   uglietta@mcao.maricopa.gov
25
     brancoj@mcao.maricopa.gov
     ca-civilmailbox@mcao.maricopa.gov
26
     Attorneys for Defendants Maricopa County
27   and Maricopa County Attorney Adel
28
                                               17
     Case 2:18-cv-02684-EJM Document 267 Filed 04/06/21 Page 18 of 18



 1
                                              /s/ Nicholas Baer
 2
                                              Nicholas Baer (admitted pro hac vice)
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         18
